Citation Nr: 1828465	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-15 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for bilateral lower extremity peripheral arterial occlusive disease, to include as secondary to service-connected ischemic heart disease and exposure to herbicide agents.


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to May 1978, with service in Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Manila, Republic of the Philippines Department of Veterans Affairs (VA) Regional Office/Agency of Original Jurisdiction (RO/AOJ).  

The case was previously remanded in June 2016 (by another Veterans Law Judge (VLJ)) and October 2017 (by the undersigned).  As discussed below, there has not been substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, a remand is necessary to ensure compliance with the instructions in the October 2017 (and June 2016) Board remand.

The October 2017 Board remand noted that a July 2017 medical opinion was not in compliance with the prior June 2016 Board remand instructions and directed the AOJ to obtain a medical advisory opinion as to the cause of the Veteran's bilateral lower extremity peripheral arterial occlusive disease.  Accordingly, although the December 2017 request for examination notes in the Physician Instructions portion that the "Veteran need not report;" the Veteran was scheduled to undergo examination on December 26, 2017, a notice dated the day of the scheduled examination notes that he did not attend the examination and the appeal was returned to the Board.  As such, because the development requested in the October 2017 (and June 2016) Board remand has not been accomplished, the appeal must be remanded once again to ensure compliance with the Board's directives.  On remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include updated VA and non-VA treatment records.

2.  The AOJ should return the claims file to the July 2017 examiner or, if he is unavailable, a person of similar qualification, and ask that the following opinion be provided as to the cause of the Veteran's bilateral lower extremity peripheral arterial occlusive disease:

Is it AT LEAST AS LIKELY AS NOT (50% OR GREATER PROBABILITY) that the bilateral lower extremity peripheral arterial occlusive disease was caused by or related to the Veteran's exposure to herbicide agents in Vietnam?  Please explain why.

The examiner is advised that AN OPINION STATING ONLY THAT THE CLAIMED DISABILITY IS NOT PRESUMED TO HAVE BEEN CAUSED BY EXPOSURE TO HERBICIDE AGENTS WILL BE DEEMED INADEQUATE AND AN ADDENDUM WILL BE REQUIRED.

A detailed explanation (rationale) is required for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252.  This remand is a preliminary order and not an appealable decision.  38 C.F.R. § 20.1100(b) (2016).

